Title: From John Adams to William Tudor, Jr., 28 April 1819
From: Adams, John
To: Tudor, William, Jr.



Dear Sir
Quincy April 28th 1819.

In answer to your favour of the 25th. I must refer you to one of those letters—I wrote to your Father—in which I have given a particular account—of the trial of Michal Corbett and three other sailors—an accusation of Murder and Piracy on the high Seas—by killing Lieunt—Parton—of the British Frigate the Rose—before a special Court of Vice Admiralty—I have some where amongst my old manuscript Books and papers some minutes relative to this great Cause—imperfet as they are I presume—I will look them up if I can,—but it will perhaps take me some time—it is very true that Mr Otis tho engaged with me in the Cause—left the Whole burden upon me of the labour upon me—of Mr Otis’s impatient answer—to Mr Brigadier Ruggles I know nothing— the anecdote of Isaiah Thomas’s consultation with Mr Otis on a question of treasonable libel— tho very probable is unknown to me—I wish you success in your investigations and shall be glad to hear you read any part of them when you please— I am with much Esteem—your Friend / and humble Servant 
John Adams—